Citation Nr: 0106601	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left elbow 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
January 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the October 1999, December 1999, and January 2000 rating 
decisions from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for left elbow strain, left elbow 
fracture, and history of left elbow fracture.  


FINDINGS OF FACT

1.  The veteran had a malunion fracture of the left elbow in 
1954 prior to service.  

2.  The carrying angle of the veteran's left arm remained the 
same during active service.  

3.  The December 1965 military board examiner specifically 
found that the preexisting malunion fracture of the left 
elbow had not been aggravated in service.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO obtained service medical records 
and medical records from the identified health care 
providers.  The veteran filed lay statements with the RO and 
declined the opportunity for a hearing.  The VA has fulfilled 
its duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  The veteran must present 
medical evidence of a current left elbow disability, of 
incurrence or aggravation of a left elbow disability in 
service, and of a nexus between an in-service left elbow 
disability and the current left elbow disability.  See Epps 
v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
has a current left elbow disability.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In November 1999, the private diagnosis was a 
chronic progressive left elbow deformity.  

Service medical records show in-service treatment and 
diagnosis of a left elbow disability.  Initially, the veteran 
was presumed sound at the August 1965 induction examination 
because he performed above standard expectations on a June 
1965 physical combat proficiency test and because the 
induction examiner found no sequelae to the veteran's report 
of a swollen and painful elbow in 1954.   A veteran is 
presumed to be in sound condition when accepted for service, 
with the exception of disorders noted at the time of entrance 
into service unless clear and unmistakable (obvious and 
manifest) evidence demonstrates that the injury existed prior 
to service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).  The presumption of soundness at the 
veteran's acceptance into service is rebutted, however, 
because he consistently told examiners, including those in 
the military, that he fractured his left elbow in 1954 and 
they all noted that his left arm hung at an unusual angle.  

The residuals of the 1954 left elbow fracture constitute a 
pre-existing injury or disease, which will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preexisting residuals of 
the 1954 left elbow fracture underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
See 38 C.F.R. § 3.306(b) (2000).  

It is true that the veteran underwent physical training in 
November 1965 and that a December 1965 medical board examiner 
noted a marked deformity of the left elbow with increased 
carrying angle that prevented flexion past 80 degrees.  See 
Maxson v West, 12 Vet. App. 453, 459-460 (1999).  
Nonetheless, the veteran was still able to flex his left 
elbow to 80 degrees in December 1965, just as he had at the 
August 1965 induction examination, and the December 1965 
examiner specifically found that a preexisting malunion 
fracture of the left elbow had not been aggravated in 
service.  The presumption that a left elbow disability was 
aggravated in service has therefore been rebutted by clear 
and unmistakable evidence.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  In particular, the 
medical evidence includes a specific finding that indicates 
that the marked deformity of the left elbow that appeared in 
service was due to the natural progress of preexisting 
residuals of the 1954 fracture of the left elbow.  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left elbow disability 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

